Citation Nr: 0327494	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disk disease, L5-S1, 
prior to December 26, 1998 and entitlement to a rating in 
excess of 40 percent subsequent to December 26, 1998.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2000, the RO 
denied a rating in excess of 20 percent for the lumbosacral 
strain and also denied TDIU.  In July 2001, the RO granted 
service connection for diabetes mellitus and assigned a 20 
percent disability evaluation.  The veteran perfected a claim 
with the initial disability evaluation assigned for the 
diabetes mellitus.  

REMAND

The veteran has claimed entitlement to a rating in excess of 
20 percent for his service-connected diabetes mellitus.  This 
disability is evaluated under Diagnostic Code 7913.  A 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  The next higher rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  There is some evidence of record 
demonstrating that the veteran was taking insulin.  He has 
also alleged that the disability requires him to follow a 
restricted diet and also requires regulation of his 
activities - specifically that he has to be near a bathroom 
at all times due to urinary frequency.  The Board notes, 
however, that this symptomatology may be attributed to some 
of the veteran's nonservice-connected disabilities including 
hypertension and coronary artery disease.  The veteran has 
not been afforded a VA examination to evaluate the 
symptomatology associated with the service-connected diabetes 
mellitus.  The Board finds such examination is required in 
order to accurately rate the disability.  

With regard to the claim of entitlement to a rating in excess 
of 40 percent for the lumbosacral strain, the Board notes the 
last time the disability was evaluated by VA was in October 
2000.  However, the veteran testified before the undersigned 
in May 2003 that the disability had increased in 
symptomatology since the last VA examination (Transcript p. 
6).  The United States Court of Veterans Appeals (Court) has 
held that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Additionally, the Board notes the diagnostic criteria for 
rating disabilities of the spine were recently revised, 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  The veteran has not been provided the new 
regulations nor has the claim been adjudicated by the RO 
under the new criteria.  The Court has held that where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently overruled Karnas in part.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, although not 
entirely clear, the Board believes that the general rule of 
Karnas remains applicable to increased rating claims that are 
still undergoing VA review.  It is stressed, however, that 
the effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
Therefore, consideration under the revised schedular criteria 
should not be undertaken and applied to any time period 
before such new revised criteria became effective.  

The Board finds the claim of entitlement to TDIU is 
inextricably intertwined with the claims of entitlement to 
increased ratings for the back and diabetes mellitus and is, 
therefore, deferred pending the additional development.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be scheduled for a 
VA examination by an appropriately 
qualified health care professional to 
determine the nature and extent of 
symptomatology attributable to the 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examinations.  All necessary testing 
should be accomplished.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner must provide an 
opinion as to whether the service-
connected diabetes mellitus requires 
insulin, a restricted diet and/or 
restricted activities.  The examiner 
should comment on whether the veteran's 
allegations of urinary frequency are 
solely attributable to the diabetes 
mellitus.  The examiner must also 
determine if the service-connected 
diabetes mellitus is productive of 
episodes of ketoacidosis or hypoglycemic 
reactions requiring either one or two 
hospitalizations per year or twice a 
month visits to a diabetic health care 
provider.  A complete rationale should be 
provided for all opinions offered.

3.The veteran should be scheduled for a 
orthopedic VA examination to determine 
the nature and extent of symptomatology 
attributable to the service-connected 
lumbosacral strain with degenerative disk 
disease.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the examinations.  All necessary 
testing should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should state the 
range of motion of the veteran's back, in 
degrees, noting the normal range of 
motion.  All findings necessary to 
evaluate the veteran's back disorder 
under the revised Diagnostic Code 5293, 
as well as the new General Rating Formula 
for Diseases and Injuries of the Spine 
should be provided.  

The examiner should identify the 
limitations on activity imposed by the 
back disability, viewed in relation to 
the medical history, and considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of  the effects of the disability upon 
his ordinary activity.  An opinion should 
be provided regarding whether pain due to  
the service-connected back disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess, 
fatigability, or incoordination that 
could be attributed to the service- 
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims 
including the claim of entitlement to 
TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided  a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim such as 
the revised rating criteria, the VCAA,  
and the implementing regulations.  An 
appropriate period of time should be 
allowed for response.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




